Judge Wynn
concurring with separate opinion.
I concur with the.majority opinion determining that there is an issue of fact as to whether ASI was affirmatively negligent in failing to provide the plaintiff protection from the assault. I, however, would reach this conclusion for different reasons.
In my opinion, the common-law distinction between invitees and licensees should be applied only when a plaintiff seeks recovery of damages resulting from some condition or use of the landowner’s premises. Our state’s precedent demonstrates that an injured plain*801tiff’s status as a trespasser, licensee, or invitee is relevant only when the plaintiff was injured due to some condition on or in the defendant’s land or premises. In Pafford v. J.A. Jones Constr. Co., 217 N.C. 730, 9 S.E.2d 408 (1940), our Supreme Court explained:
The owner or person in possession pf property is ordinarily under no duty to make or keep property in a safe condition for the use of a licensee or to protect mere licensees from injury due to the condition of the property, or from damages incident to the ordinary uses to which the premises are subject. . . the owner or person in charge of property, is not liable for injuries to licensees due to the condition of the property, ....
Id. at 736, 9 S.E.2d at 412 (emphasis supplied).
Furthermore, in Dunn v. Bomberger, 213 N.C. 172, 175, 195 S.E. 364, 366-67 (1938), plaintiff’s intestate, an employee of a contractor for the State Highway Commission, was killed when an excavation of defendant’s land suddenly caved in on the employee. The defendant landowner was held not liable to the decedent, a licensee, because “defendant did not owe him the duty to keep his premises in a reasonably safe condition,” and under the circumstances, was not liable for injuries resulting from “defects, obstacles or pitfalls upon the premises.”
The trespasser-licensee-invitee classification scheme is also appropriately used in analyzing a defendant’s liability for activities carried on upon the land, such as construction work, yard work, or using fire or explosives.
In the case at hand, plaintiff does not allege that he was injured due to the defendant’s provision of security guard services at the apartment complex. Rather, the plaintiff alleges that the security guard “was negligent in that he was present and observed the events immediately preceding the stabbing assault, but made ho effort to intervene, speak to [the assailant], or prevent the assault.” The security guard’s negligence cannot fairly be characterized as a condition or activity upon the land or premises of the apartment complex. Here, plaintiff contends that the defendant American Security and Investigation Systems, Inc. is vicariously liable for the security’s guard’s negligence under the theory of respondeat superior.
The doctrine of respondeat superior provides that the employer is liable for the negligence of his employee while the employee is acting within the scope of his employment. Thomas v. Poole, 45 N.C. *802App. 260, 264, 262 S.E.2d 854, 856 (1980), disc. rev. denied, 304 N.C. 733, 287 S.E.2d 902 (1982). To establish liability based on the doctrine of respondeat superior, the following facts must be shown: “(1) an injury by the negligence of the wrongdoer, (2) the relationship of employer-employee between the party to be charged and the wrongdoer, (3) a wrong perpetrated in the course of employment or within the employee’s scope of authority, and (4) an employee going about the business of his superior at the time of the injury.” White v. Hardy, 678 F.2d 485, 487 (4th Cir. 1982).
In this case, the landlord provided security services for the apartment complex. Because a security guard’s duties entail keeping the premises and persons on the premises safe and free from injury, a genuine issue of material fact exists as to whether the guard was negligent in performing these duties. Indeed, it appears futile to hire a security guard if he fails to act whenever a breach of security arises.
Inasmuch as plaintiff has forecasted in support of these allegations evidence that is sufficient to create a question of fact for the jury, summary judgment should be precluded.